State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: March 17, 2016                      520295
________________________________

RASHAD SCOTT,
                      Appellant,
     v                                        MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   February 19, 2016

Before:   Peters, P.J., Garry, Rose, Lynch and Clark, JJ.

                               __________


     Rashad Scott, Stormville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kate H.
Nepveu of counsel), for respondent.

                               __________


Peters, P.J.

      Appeal from an order of the Court of Claims (Mignano, J.),
entered March 24, 2014, which granted defendant's motion to
dismiss the claim.

      Claimant, an inmate, filed a claim alleging that the
Department of Corrections and Community Supervision lost certain
items of his personal property when he was transferred from one
correctional facility to another. Defendant answered, asserting
that claimant failed to file his claim within 120 days of
exhausting his administrative remedies, and subsequently moved to
dismiss the claim on that ground. The Court of Claims dismissed
the claim as untimely, and claimant now appeals.

      Court of Claims Act § 10 (9) provides that an inmate
seeking to recover damages for the loss of personal property must
                              -2-                 520295

file and serve a claim within 120 days of exhausting all
administrative remedies (see Bush v State of New York, 60 AD3d
1244, 1245 [2009]; Pristell v State of New York, 40 AD3d 1198,
1198 [2007]). For accrual purposes, a claimant is deemed to have
exhausted all of his or her administrative remedies on the date
on which he or she received notice of the final administrative
determination (see Matter of Biondo v New York State Bd. of
Parole, 60 NY2d 832, 834 [1983]; Blanche v State of New York, 17
AD3d 1069, 1071 [2005]). Because the timeliness requirements
imposed by the Court of Claims Act have jurisdictional
implications, they must be strictly construed (see Encarnacion v
State of New York, 112 AD3d 1003, 1004 [2013]; Bush v State of
New York, 60 AD3d at 1245). Here, the only evidence provided as
to the date on which claimant received actual notice of the final
administrative determination supports the conclusion that
claimant filed and served his claim outside of the 120-day limit.
As such, the Court of Claims properly dismissed the claim.

      We also reject claimant's alternative argument that any
delay in serving and filing his claim was excusable. While Court
of Claims Act § 10 (6) vests the Court of Claims with the
authority to grant leave to file a late claim in certain
instances, such authority does not extend to claims filed
pursuant to Court of Claims Act § 10 (9) (see Blanche v State of
New York, 17 AD3d at 1071; Roberts v State of New York, 11 AD3d
1000, 1001 [2004]; McCann v State of New York, 194 Misc. 2d 340,
341-346 [Ct Cl 2002]). Claimant's remaining contentions, to the
extent not already addressed, have been examined and found to be
without merit.

     Garry, Rose, Lynch and Clark, JJ., concur.
                        -3-                  520295

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court